DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 11/26/2021 has been accepted. 

Allowable Subject Matter
Claims 1-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 3 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an image forming apparatus comprising: a member having a certain function; and a processor that functions as: a learned model obtained by learning of a self-organizing map model having an input layer and an output layer; an estimation unit that gives multidimensional input data related to the member to the input layer, and estimates a state of the member on the basis of one of a plurality of nodes of the output layer; and a prediction unit that predicts a life of the member on the basis of transition of the state of the member estimated by the estimation unit, wherein the prediction unit records a plurality of node values output from the learned model in order and predicts time when the node value of a predetermined value is to be output from the learned model, on the basis of transition of a plurality of the node values recorded; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.

Claims 2-7, 9, and 10 depend on claims 1 and 3, thus arguments presented above for claims 1 and 3 are also applicable to claims 2-7, 9, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al. (US 9335697) teaches an image forming apparatus that an amount of wear includes a photosensitive drum life estimation mechanism.
Oikawa et al. (US 2020/0134373) teaches a machine learning device that generates a learned model based on state variables and teaching data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672